DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eriksen (US 2020/0328586).
With respect to claim 1, Eriksen discloses an integral anti-arcing battery charger hot disconnect system, comprising: a battery charger having a control board and charging leads and connectors (para 0157, 0231-0232, and 0379-0382); at least one of a current and a voltage sensor integrated with said charger and configured to indicate instantaneous current or 
With respect to claim 2, Eriksen discloses the integral anti-arcing battery charger hot disconnect system described by claim 1, wherein said code averages sampled current and/or voltage values according to a defined sample rate to generate average current and/or voltage values that are compared to defined current and/or voltage thresholds (para 0182-0183, 0192, 0197, and 0853-0866, also see Fig. 12 and 13). 
With respect to claim 3, Eriksen discloses the integral anti-arcing battery charger hot disconnect system described by claim 2, wherein shutdown of the charger results from determination that such thresholds are met or exceeded (para 0196-0197, 0205-0206, and 0853-0866). 
With respect to claim 4, Eriksen discloses the integral anti-arcing battery charger hot disconnect system described by claim 1, wherein both current and voltage sensors are integral to said charger (para 0231-0233, 0571, and 0614-0616). 
With respect to claim 5, Eriksen discloses the integral anti-arcing battery charger hot disconnect system described by claim 4, wherein shutdown of the charger results from 
With respect to claim 6, Eriksen discloses the integral anti-arcing battery charger hot disconnect system described by claim 2, wherein shutdown of the charger does not result from determination that average current and/or voltage thresholds are met or exceeded, but instead summation variables are cleared followed by a software loop back to the beginning of sampling of running averages of current and/or voltage values (para 0182-0197 and 0204-0206, also see Fig. 12 and 13). 
With respect to claim 7, Eriksen discloses the integral anti-arcing battery charger hot disconnect system described by claim 4, wherein shutdown of the charger does not result from determination that average current and voltage thresholds are met or exceeded, but instead summation variables are cleared followed by a software loop back to the beginning of sampling of running averages of current and voltage values (para 0182-0197 and 0204-0206, also see Fig. 12 and 13). 
With respect to claim 8, Eriksen discloses a method for hot disconnection of an integral anti-arcing battery charger, comprising: providing a battery charger having a control board and charging leads and connectors (para 0157, 0231-0232, and 0379-0382); with at least one of a current and a voltage sensor integrated with said charger, measuring instantaneous current or voltage, respectfully over said charging leads, the at least one sensor provided integral to the charger, with sensor measurement at a point between a control board and charger connectors (para 0231-0233, 0614-0616, and 0786-0794); with a processor and nonvolatile memory configured to execute code (para 0046-0047, 0242, 0471, and 0505, also see para 0612), 
With respect to claim 9, Eriksen discloses a method for hot disconnection of an integral anti-arcing battery charger described by claim 8, wherein said code averages sampled current and/or voltage values according to a defined sample rate to generate average current and/or voltage values that are compared to defined current and/or voltage thresholds (para 0182-0183, 0192, 0197, and 0853-0866, also see Fig. 12 and 13). 
With respect to claim 10, Eriksen discloses a method for hot disconnection of an integral anti-arcing battery charger described by claim 9, wherein shutdown of the charger results from determination that such thresholds are met or exceeded (para 0196-0197, 0205-0206, and 0853-0866). 
With respect to claim 11, Eriksen discloses a method for hot disconnection of an integral anti-arcing battery charger described by claim 8, wherein both current and voltage sensors are integral to said charger (para 0231-0233, 0571, and 0614-0616). 
With respect to claim 12, Eriksen discloses a method for hot disconnection of an integral anti-arcing battery charger described by claim 11, wherein shutdown of the charger results from determination that either of current or voltage thresholds are met or exceeded (para 0196-0197, 0205-0206, and 0853-0866). 
With respect to claim 13, Eriksen discloses a method for hot disconnection of an integral anti-arcing battery charger described by claim 9, wherein shutdown of the charger does not result from determination that average current and/or voltage thresholds are met or exceeded, 
With respect to claim 14, Eriksen discloses a method for hot disconnection of an integral anti-arcing battery charger described by claim 11, wherein shutdown of the charger does not result from determination that average current and voltage thresholds are met or exceeded, but instead summation variables are cleared followed by a software loop back to the beginning of sampling of running averages of current and voltage values (para 0182-0197 and 0204-0206, also see Fig. 12 and 13).

Response to Arguments
Applicant's arguments filed 10/1/21 have been fully considered but they are not persuasive or are moot.
With respect to claims 1 and 8, the applicant argues that although Eriksen indicates that the receptacle can be configured to detect, where a connected appliance is battery operated, a 100% charge and permit a shutdown of power output in response to a full charge, this is not at all the same as providing a battery charger, having a control board and charging leads and connectors, with a current or voltage sensor providing instantaneous current or voltage over the charging leads, with sensor measurement as a point between a control board and charger connectors, combined with a processor and nonvolatile memory configured to execute code to define a current and/or voltage threshold, measured by sensor(s) and triggering a charger shutdown.  The applicant argues that Eriksen only describes a wall outlet receptacle, and then 
The examiner respectfully disagrees for the following reasons:  Please note that a charger is defined as one that charges, or a device for charging storage batteries.  The claim language does not provide additional detail or limitations that would exclude the structure of Eriksen as being interpreted as a charger, and furthermore, the claims are directed to an integral anti-arcing battery charger hot disconnect system, comprising a multitude of components, where some of the components are integral to the charger and some are not.  Eriksen discloses that the instrumentation can be integrated into an appliance or another powered device (para 0104), discloses the representation of an integrated control and monitoring system as noted in Fig. 33 (para 0274), and discloses that the system protects from overcharging, stops charging and continue automatically when there is a decrease in battery and when the plug is plugged in (para 00379-0382 with emphasis on para 0381 which clearly shows that he system is controlling the charging of the battery).  Furthermore, as noted in para 0788-0793, Eriksen discloses example embodiments beyond a wall outlet receptacle:  “Example embodiments are directed to an apparatus, system and method for monitoring, collecting and processing current and voltage information in real time in order to provide superior detection, identification, differentiation and response to series arc faults, as well as controlling the delivery of power. Advanced devices and processes enabling control of current and voltage, as well as enabling both user or computer-controlled variation of current and/or voltage limits as markers of fault limits (including but not limited to overcurrent/overload parameters) upon which to trip, or determine alternative power activity, is described.  The circuitry and/or 
Therefore, the citations provided in the rejection are still seen as meeting the currently presented claim language.  Please note that one of the arguments presented by the applicant states that Eriksen’s device “is not at all the same as” and then recites approximately the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Roscoe (US 2012/0044600).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A.P./Examiner, Art Unit 2859 

/EDWARD TSO/Primary Examiner, Art Unit 2859